DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/US2018/038686 filed
21 June 2018. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/524, 114 filed 23 June 2017.

Rejoinder
Claims 1, 15, 17-22, 30, and 32 are allowable. Claims 23-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 17 May 2021, is hereby withdrawn and claims 23-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A supramolecular particle which is orally bioavailable comprising compounds selected from the group consisting of dehydrotrametenolic 

20. (Currently Amended) Supramolecular particles comprising compounds selected from the group consisting of dehydrotrametenolic sumaresinolic acid, betulinic acid, dehydroabietic acid, lupeol, poricoic acid A, and ursolic acid and a superparamagnetic nanodot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Following a phone interview, the Applicant amended the instant claims to overcome the prior art that was found. For example, Bildziukevich et al. (Steroids 117 (2017) 90–96) teaches supramolecular assembly of betulinic acid (abstract). Li et al. (European Journal of Pharmaceutical Sciences 96 (2017) 456–463) teaches nanospheres comprising encapsulated ursolic acid (pg 457, ¶3; Fig 1). Roy et al. (US 2017/0112800) teaches supramolecular assemblies of anti-cancer agents wherein the particles are less than 300 nm and can further comprise a surfactant [0007, 0106]. The prior art, however, does not teach the remaining agents claimed in claim 1 wherein the supramolecular particle formed is orally bioavailable, between 5-300 nm, and penetrates the GI tract. The prior art also does not teach or suggest the claimed agents of claim 20 along with a superparamagnetic nanodot. As such, instant claims 1, 15, 17-30, and 32 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613